DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 2/8/2021, with respect to the status of the claims is hereby acknowledged. Claims 1-18 and 21-22 are pending. 
Applicant’s arguments, see pg. 6-7, filed 2/8/2021 with respect to the rejection(s) of claim(s) 1-18 and 21-22 under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to the newly amended limitations not previously presented. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) and a new interpretation of the claims in light of the currently amended claims.
	The examiner will rely on prior art of record to address newly amended limitations in the independent claims. Therefore, the examiner will address the applicant’s arguments regarding prior art of record to Barnett as the applicant’s argument are not persuasive. In particular, the applicant argues:
Barnett fails to cure the deficiency of Chen. Barnett is directed to "presenting targeted information on a second screen [] during downtimes of shows being watched on another display device." Barnett, ¶ 3. Barnett teaches that "targeted content [] may include interesting recent content from other users who are currently watching the same show, movie, or live event as user." Id. at ¶ 357. According to Barnett, a notification of a commercial break may also be displayed on a second screen, including a "timer that shows how much time is remaining before the end of the commercial break." Id. at ¶ 352. However, there is absolutely nothing in Barnett that teaches "determining, a start of an advertisement portion of [] content" and "an end time for each section of [al plurality of sections" of the advertisement portion, as claimed, much less "sending, to a user device at a time prior to the end time for each section of the plurality of sections, a notification." In fact, Barnett is devoid of any 

The examiner respectfully disagrees. The applicant’s arguments with respect to the newly amended independent claims to not appear to take into consideration the significant teaching value of Barnett Fig. 40 and para 352-354. For example, Barnett first teaches a notification 4030 regarding break 4020 (i.e., The notification may present, for example, a countdown timer that shows how much time is remaining before the end of the commercial break. In some embodiments, targeted content 4010 may be presented to user 101 during downtimes of live events such as halftime and timeouts of live sporting events. In those embodiments, targeted content 4010 may include content related to the live event or the venue of the live event.). More importantly, Barnett also teaches “…targeted content 4010 may include one or more videos that are related to what user 101 is currently watching on TV 830. For example, if user 101 is watching the "Lone Survivor" TV show, targeted content 4010 may include a highlight video of past episodes of "Lone Survivor." Related videos to be included in targeted content 4010 may be determined by social networking system 160 by analyzing social graph 300 (e.g., finding videos connected to a concept node 304 of "Lone Survivor"). In some embodiments, targeted content 4010 includes multiple short videos related to what user 101 is currently watching on TV 830 that are queued and ready to play when a commercial break begins. In some embodiments, targeted content 4010 includes a video that is formatted to play for the length of time of the commercial break. Structuring targeted content 4010 to play for the amount of time of the commercial break is described in more detail below.). Based on the teachings of Barnett, a person of ordinary skill in the art would have understood that the countdown displayed is a total time remaining for the entire commercial break. Therefore, a person of ordinary skill in the art would have reasonably inferred that where Barnett teaches a commercial break comprises a plurality of videos or just one video, then a situation where multiple commercials are presented, then the total time 
Independent claims 8 and 15 recite similar, yet not identical, features to those recited in independent claim 1. Therefore, for the reasons discussed above concerning claim 1, it is submitted that the cited references teach the features recited in claims 8 and 15 to render the claims obvious.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen; Jianfeng et al. US 20150019223 A1 (hereafter Chen) and in further view of Ransom; Mumin et al. US 20160173942 A1 (hereafter Ransom) and in further view of Barnett; John Samuel US 20180124438 A1 (hereafter Barnett) and in further view of Stern; Peter et al. US 20110243533 A1 (hereafter Stern).
Regarding claim 1, “a method comprising: determining that content output device is causing output of content; determining, a start of an advertisement portion of the content, wherein the advertisement portion comprises a plurality of sections, and an end time for each section of the plurality of sections” (Chen teaches para 15-20 first user device is a TV for displaying broadcast content and a second device is a tablet; para 20 determining start of advertisement wherein advertisement index is received from content provider; Fig. 2 and para 20 teaching - match sampled data generated by the block 203 with the same sampling frequency as that used by the content provider with the at least one set of referenced sampled data from the block 207, so as to identify the starting of the TV advertisement as indicated by the block 208 and the ending of the TV advertisement as indicated by the block 209); Regarding “and sending, to a user device at a time prior to the end time for each section of the plurality of sections, a notification that indicates a time remaining in the advertisement portion and an entity that sponsored the notification” Chen teaches para 20 and Fig. 2 - the identification of the 
In an analogous art, Ransom teaches the deficiency of Chen wherein a notification such as a count-down timer is displayed to indicate the ending of an advertisement (para 65). Ranson does not reference the limitation with respect to “entity that sponsored the notification.” 
In an analogous art, Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370) comprising notifications of a countdown prior to the end time of each commercial break (para 352-370) and wherein the advertisement content is displayed with sponsor information (para 201-205).  Barnet teaches the advertisement content comprises displaying a countdown time, prior to the end time of the advertisement section, until the commercial being displayed ends and the regular program (para 6, 352, 368, 383). Barnett first teaches a notification 4030 regarding break 4020 (i.e., The notification may present, for example, a countdown timer that shows how much time is remaining before the end of the commercial break. In some embodiments, targeted content 4010 may be presented to user 101 during downtimes of live events such as halftime and timeouts of live sporting events. In those embodiments, targeted content 4010 may include content related to the live event or the venue of the live event.). More importantly, Barnett also teaches “…targeted content 4010 may include one or more videos that are related to what user 101 is currently watching on TV 830. For example, if user 101 is watching the "Lone Survivor" TV show, targeted content 4010 may include a highlight video of past episodes of "Lone Survivor." Related videos to be included in targeted content 4010 may be determined by social networking system 160 by analyzing social graph 300 (e.g., finding videos connected to a concept node 304 of "Lone Survivor"). In some embodiments, targeted content 4010 includes multiple short videos related to what user 101 is currently watching on TV 830 that are 
The motivation to modify Chen, Ransom, and Barnett is further evidenced by Stern; Peter et al. (US 20110243533 A1) para 11 teaches that a countdown timer is generated from the advertisement information messages and displayed along with the content of the advertisement segment; For a set of contiguous advertising segments the countdown time will show the time remaining until the end of the set of advertising segments and the resumption of the displaying of the main program. Thus, a user viewing the screen during an advertisement is informed as to the amount of time remaining before the program content, as opposed to advertising content, will be displayed again.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s invention for detecting a start of an advertisement portion of the content from various advertisers to provide notifications on a computing device separate from a television (e.g., tablet or mobile device) by further incorporating known elements of Ransom's invention for providing a notification such as a count-down timer is displayed to indicate the ending of an advertisement such that the viewer is able to switch back to viewing the main programming content when on demand programming is not available. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen 
Regarding claim 2, “wherein the user device and the content output device are associated with at least one of a user or an account” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Chen further teaches the second user device registers for notifications in paragraph 33; see also Ransom para 50-53 wherein user identifiers are associated to only one particular user and wherein Ransom teaches that users are subscribers with a particular level of service which a person of ordinary skill in the art would understand corresponds to subscriber of an account. See also Barnett para 91, 163, 168-173 – associating mobile device with user’s social networking account to deliver associated content including advertisements).

Regarding claim 3, “user device and the content output device are located at a premises” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Chen teaches a first device is a television and a second device are located in a home network in Fig. 1; see also Ransom further teaches that the device identifiers comprising a MAC address or Internet address is utilized with a device identifier and the address element 124 can be relied upon to establish a communication session between the user device 120 and the content management system 119 or other devices and/or networks. As a further example, the address element 124 can be used as an identifier or locator of the user device 120. In an aspect, the address element 124 can be persistent for a particular network. See also Barnett para 91, 163, 168-173 – associating mobile device is within proximity of the 
Regarding claim 4, “wherein the entity that sponsored the notification is associated with a section of the plurality of sections” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Chen para 20 teaches each portion has particular identification data to notify of a particular advertisement - determining start of advertisement wherein advertisement index is received from content provider; Fig. 2 and para 20 teaching - match sampled data generated by the block 203 with the same sampling frequency as that used by the content provider with the at least one set of referenced sampled data from the block 207, so as to identify the starting of the TV advertisement as indicated by the block 208 and the ending of the TV advertisement as indicated by the block 209). See also Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370) comprising notifications of a countdown prior to the end time of each commercial break (para 352-370). Barnet teaches the advertisement content comprises displaying a countdown time, prior to the end time of the advertisement section, until the commercial being displayed ends and the regular program (para 6, 352, 368, 383).
Regarding claim 5, “wherein the notification comprises at least one of information associated with the content output by the content output device, a slogan, a catchphrase, a trademark, a text message, or a sound” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Chen further teaches para 17, 21, 31, 32, 33 – presenting information associated with the content output by the content output device, a slogan.
Regarding claim 6, “wherein the user device comprises at least one of: a computing device, a tablet device, a personal data assistant (PDA), a smart device, a smart device, a vehicle entertainment system, or a portable media player” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370); see also Chen Fig. 1 disclosing a first and second device comprising a television and tablet.

Regarding claim 7, “the content output device comprises at least one of: a set-top box, a digital streaming device, a gaming device, a media storage device, a digital recording device, or a television” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Barnett teaches advertisement notifications are displayed on TV, in addition to, a second screen of the user 101 such as a mobile device (para 352-370); see also Chen Fig. 1 disclosing a first and second device comprising a television and tablet.

Regarding claims 8-18, the method claims are grouped and rejected with the method claims 1-7 because independent claims 8 and 15 comprise a combination of steps recited in independent claim 1 and dependent claims 2-7. Regarding claim 14, “further comprising determining, based on a user preference, the  respective entity associated with each section of the plurality of sections” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 wherein Ransom para 59 further teaches user information can comprise preference information for presenting content As an example, the preference information can indicate a specific user (e.g., viewer, customer) prefers a particular brand of product (e.g., a particular brand of shoes) and/or a particular class of product (e.g., automobile). Accordingly, a second content item that is relevant to the user information can be determined. In an aspect, the content items comprise advertisements and the selected one or more second content items can comprise abbreviated versions of one or more first content items. (see also 
Regarding claim 21, “wherein sending, to the user device at a time prior to the end time for each section of the plurality of sections, the notification is based on determining a proximity of the user device to the content output device” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Barnett para 121 teaches a mobile device utilizes a social TV dongle 810 to indicate the location of the user such that the television 830 and mobile device 840 are in proximity to each other and wherein the combination of references as discussed in claim 1  establish a communication between two devices comprising television and a mobile device.
Regarding claim 22, “wherein sending, to the user device at a time prior to the end time for each section of the plurality of sections, the notification is based on determining a proximity of the user device to the content output device” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Barnett para 121 teaches a mobile device utilizes a social TV dongle 810 to indicate the location of the user such that the television 830 and mobile device 840 are in proximity to each other and wherein the combination of references as discussed in claim 1  establish a communication between two devices comprising television and a mobile device such that the mobile devices receives notifications related to the content displayed on the television.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421